Citation Nr: 1307651	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  12-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2012, a statement of the case was issued in June 2012, and a substantive appeal was received in September 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for the residuals of a right eye injury in service, to include loss of visual acuity.  He stated that while in the army, he was assigned to the signal corps and was responsible for operating the teletype machines.  He stated that he was hit in the eye quite frequently with the tapes from the machines during unloading and reloading of the machines.  The Veteran also claimed that he injured his eye in-service after falling into a plant.  

While a 1956 service separation examination report is negative for any treatment, complaints, or diagnoses related to the eye, the Board notes that the Veteran's service treatment records (STRS) (with the exception of this service separation report) were apparently destroyed by a fire at the National Personnel Records Center (NPRC).  Therefore, VA has a heightened duty to assist the Veteran in developing evidence to substantiate these claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Additionally, the Veteran is competent to report eye symptoms including loss of visual acuity.  The Veteran has received post-service medical attention for eye symptoms.  In a May 2007 VA treatment record, the Veteran reported a weak right eye that he felt occurred because of being stuck in the eye after falling on a plant.  An optometric assessment revealed presbyopia and age-related macular degeneration.  VA treatment records from September 2009 and November 2010 revealed similar diagnoses.

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion [to service, i.e.] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under the circumstances, the Board finds that the low threshold of McLendon is met and a VA examination with opinion is necessary to assist the Appellant with his appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA eye examination to determine the nature and etiology of any residuals of right eye injury.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Please identify any current right eye disabilities.

b)  For each identified right eye disability please clearly state whether it is at least as likely as not (a 50% or higher degree or probability) that the disability was manifested during service or otherwise caused by the Veteran's service.  Please furnish a rationale for the opinion with specific discuss as to whether examination and/or special testing reveals any right eye abnormalities which are suggestive of injury to the eye as claimed by the Veteran. 

2.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


